Citation Nr: 0632705	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  97-19 782	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hip pain, 
to include as due to undiagnosed illness.

2. Entitlement to service connection for bilateral ankle 
pain, to include as due to undiagnosed illness.

3.  Entitlement to service connection for bilateral hand 
pain, to include as due to undiagnosed illness.

4. Entitlement to an increased rating for left knee synovitis 
with history of myofascial pain, currently evaluated as 10 
percent disabling.

5. Entitlement to an initial compensable evaluation for left 
shoulder pain and crepitation due to undiagnosed illness 
prior to March 13, 2006, and a rating higher than 20 percent 
after that date.

6.  Entitlement to service connection for right knee pain, to 
include as due to undiagnosed illness.

7. Entitlement to service connection for lumbar spine pain, 
to include as due to undiagnosed illness.

8.  Entitlement to service connection for neck pain, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1990 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 1996 and March 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina. The veteran subsequently moved 
to Missouri, and his claim was forwarded to the Board from 
the St. Louis RO.

The case was brought before the Board in March 2001, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him a formal 
RO hearing. The veteran was scheduled and rescheduled for a 
hearing twice and did not show. Accordingly, his request for 
a hearing is considered withdrawn. The other requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal. 

The Board notes that an April 2006 rating decision awarded 
the veteran an increased rating from 0 percent to 20 percent 
for his left shoulder condition, effective from March 13, 
2006, which was the date of the veteran's most recent VA 
examination. The veteran's claim remains in controversy 
unless the maximum available benefit is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  And, since he had perfected 
his appeal as to entitlement to a compensable rating before 
that date, that aspect of the claim also remains in 
controversy. Accordingly, the claim is still properly before 
the Board here and has been recharacterized as shown above. 

With the exception of the veteran's claims for increased 
ratings, the remaining issues of entitlement to service 
connection are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's left knee synovitis is manifested by slight 
limitation of motion and chronic pain resulting in additional 
functional loss.

2.  Prior to March 13, 2006, the veteran's left shoulder 
condition was manifested by subjective complaints of pain and 
stiffness, but with very minimal limitation of motion.

3.  As of March 13, 2006, the veteran's left shoulder 
condition was manifested by slight limitation of motion and 
chronic pain resulting in additional functional loss.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for synovitis of the left knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, Diagnostic 
Codes (DC) 5003, 5020, 5260, 5261 (2006).

2.  The criteria for an initial compensable disability rating 
for a left shoulder condition prior to March 13, 2006, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Codes (DC) 5201, 5203 (2006).

3.  The criteria for a disability rating greater than 20 
percent for a left shoulder condition after March 13, 2006, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 
4.69, 4.71a, Diagnostic Codes (DC) 5201,5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, such as the left shoulder disability in this 
case, the entire history of the disability must be considered 
and, if appropriate, staged ratings may be applied.  
Fenderson v. West, 12 Vet. App. 119 (1999). On the other 
hand, for a claim for an increased rating, such as the left 
knee disability in this case, the primary concern is the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In either case, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Left Knee Synovitis

The veteran's left knee synovitis is rated under Diagnostic 
Code 5020 for synovitis, which is rated analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003. The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees. A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.


The veteran most recently underwent a VA examination in March 
2006. At that time, the veteran's left knee had normal range 
of motion, specifically to 0 degrees extension and to 140 
degrees flexion. At that time, the examiner further noted no 
additional loss of motion due to pain or repetitive use. An 
August 2004 VA examination also found normal range of motion 
for the veteran's left knee, but noted a probable 10-degree 
reduction in flexion on repetitive motion due to pain. 

The veteran's outpatient treatment records and private 
treatment records further support the findings of the VA 
examiners. Namely, the veteran consistently demonstrated 
normal range of motion, with minimal loss due to pain only 
after repetitive motion. The veteran's normal range of motion 
is clearly not compensable under DC 5260 or 5261. Indeed, the 
veteran's normal range of motion is also not compensable unde 
DC 5003, which requires a finding of at least any limitation 
of motion.

Complaints of painful motion are consistent throughout past 
medical records, and indeed painful joints have been labeled 
by examiners as the veteran's principal manifestation of his 
condition. See 38 C.F.R. § 4.59. Although the medical 
evidence of record does not document left knee limited range 
of motion to a degree warranting assignment of a compensable 
rating pursuant to Diagnostic Code 5003, 5260 or 5261, the RO 
assigned a compensable rating for the left knee taking into 
account the veteran's functional loss due to pain. Id.

In light of the fact that the veteran's current disability 
rating is based on the veteran's functional loss due to pain 
rather than on actual compensable limitation of motion, the 
Board finds no basis in which to grant a higher rating. As 
noted above, the functional loss he experiences is 
objectively mild, at best, despite his complaints, since 
there is no muscle atrophy or decreased strength, which 
indicates he retains the ability to use the left knee in a 
somewhat normal fashion.

No higher rating under a different diagnostic code can be 
applied. The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5257 
(instability of the knee), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic), Diagnostic Code 5262 
(impairment of the tibia and fibula) and Diagnostic Code 5263 
(for genu recurvatum).  

The veteran's left knee disability is not manifested by 
dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum. 
Although the veteran complains of "popping" and "sound of 
gravel" upon movement of the knee, no objective medical 
evidence has supported these findings and therefore further 
rating under Diagnostic Code 5257 is also not warranted. 
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is able to move his knee, albeit 
with some limitation due to pain, so it is clearly not 
ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign 
higher ratings for the veteran's left knee disability.

Left Shoulder Condition

The veteran's left shoulder pain, due to undiagnosed illness, 
was originally service connected in March 1998. At that time 
it was rated analogously under Diagnostic Code 5203, for 
clavicle or scapula impairment, and given a non-compensable 
rating. During the pendency of this appeal, however, the 
veteran was awarded an increased rating of 20 percent, 
effective March 13, 2006, under Diagnostic Code (DC) 5201 for 
arm limitation of motion based on medical evidence from a 
March 2006 VA examination. 

Normal range of motion of the left shoulder is 180 degrees 
forward elevation (flexion), 180 degrees shoulder abduction, 
and 90 degrees external and internal. See 38 C.F.R. § 4.71a, 
Plate I. Under DC 5201, a 20 percent rating is assigned if 
the arm's range of motion is limited to shoulder level 
(flexion or abduction limited to 90 degrees). A 30 percent 
disability rating is assigned where range of motion is 
limited midway between side and shoulder level (flexion or 
abduction greater than 25 degrees, but less than 90 degrees). 
A 40 percent disability rating is assigned where flexion or 
abduction is limited to 25 degrees from the side. 

As stated above, since this is an appeal from an initial 
grant of service connection, staged ratings may be assigned 
if appropriate. Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran originally filed his claim for service connection 
of a left shoulder condition, due to undiagnosed illness, in 
December 1997. The medical records prior to March 2006 are 
largely silent of any measurable left shoulder abnormality.

Specifically, VA examinations from October 1997, April 2000 
and August 2004 note the veteran's complaints of chronic 
pain, stiffness and tightness, but with no significant 
limitation of motion. The October 1997 and April 2000 
examinations showed very minimal limitation of forward 
flexion to 175 degrees and 165 degrees respectively whereas 
the August 2004 VA examination found normal range of motion. 
All examiners noted a lack of definitive findings as to 
explain the veteran's complaints of left shoulder joint pain 
and indeed all x-rays were normal, with the exception of the 
April 2000 x-ray showing "some soft tissue crepitus in the 
area of the glenohumeral articulation."

In contrast, the veteran was afforded a VA examination in 
March 2006 where he complained of a "sudden onset of 
inability to lift [left] arm above shoulder level." At that 
time, his arm exhibited a limited range of abduction to 100 
degrees, which was further reduced to 90 degrees on 
repetitive motion. The examiner diagnosed the veteran with 
left shoulder arthralgia.

The veteran's outpatient treatment records and private 
treatment records further illustrate the lack of clinical 
findings or measurable abnormalities prior to March 2006. 
Namely, aside from the veteran's complaints, no appreciable 
loss of motion was ever noted, even on repetition. Indeed, 
the August 2004 examiner specifically opined that repetitive 
motion is at least as likely as not to have "no affect" on 
the shoulders. 

Prior to March 2006, the veteran's minimally limited range of 
motion is clearly not compensable under DC 5201. Thereafter, 
the veteran's left shoulder's range of abduction was limited 
to 100 degrees, and further limited to 90 degrees upon 
repetitive motion, which is 20 percent disabling under DC 
5201. A higher rating under 5201 is not warranted because 
there is no additional evidence suggesting the veteran's 
limited range of motion has increased in severity.

The Board notes that complaints of painful motion are 
consistent throughout past medical records, and, prior to the 
March 2006 examination, subjective complaints of "pain" and 
"stiffness" have been labeled by examiners as the veteran's 
principal manifestations of his condition. See 38 C.F.R. 
§ 4.59. Further compensation due to functional loss due to 
pain, however, is not warranted in this case. Prior to March 
2006, examiners specifically noted a complete lack of 
objective evidence of any functional loss, restrictions on 
activities, or effects on daily life due to pain or 
repetitive motion. Indeed, the April 2004 VA examiner 
specifically opined repetitive motion would have no effect on 
the range of motion of the veteran's left shoulder. In light 
of the medical evidence described above, the Board finds no 
basis in which to grant a higher rating. 

No higher rating may be given, either prior to or after March 
2006, under any other potentially applicable Diagnostic Code. 
The Board notes that there are other Diagnostic Codes 
relating to shoulder disorders, such as Diagnostic Code 5200 
(ankylosis of the scapulohumeral articulation), Diagnostic 
Code 5202 (impairment of the humerus), and Diagnostic Code 
5203 (impairment of the clavicle or scapula).  

The veteran's left shoulder disability is not manifested by 
loss of head, nonunion, fibrous union or recurrent 
dislocation of the humerus and therefore DC 5202 is 
inapplicable. Although the veteran complains of "popping" 
and "sound of gravel" upon movement of the shoulder, no 
objective medical evidence has supported these findings and 
therefore further rating under Diagnostic Code 5203 is also 
not warranted. Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, surgical procedure."  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran is able to move 
his shoulder, albeit with some limitation, so it is clearly 
not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign 
higher ratings for the veteran's left shoulder disability.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in April 2004 and March 2006.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The letters told him to 
provide any relevant evidence in his possession and the 2006 
letter told him how disability ratings and effective dates 
are assigned.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2004 and 2006 
was not given prior to the first adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claims 
were readjudicated and an additional SSOC was provided to the 
veteran in January 2005 and April 2006.  Not only has he been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was also afforded appropriate VA examinations in 
1995, 1997, 2000, 2004 and 2006 for his claims of entitlement 
to an increased rating for his left knee and left shoulder 
conditions. There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's left knee or left shoulder since he was last 
examined. The veteran has not reported receiving any recent 
treatment specifically for these conditions, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings. The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to an increased rating for left knee synovitis 
with history of myofascial pain, evaluated as 10 percent 
disabling, is denied.

Entitlement to an initial compensable evaluation for left 
shoulder pain and crepitation due to undiagnosed illness 
prior to March 13, 2006, is denied.

Entitlement to an increased rating for left shoulder pain and 
crepitation due to undiagnosed illness, evaluated as 20 
percent disabling as of March 13, 2006, is denied.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, the issues of entitlement to service connection 
for joint pain in the hips, ankles, hands, right knee, low 
back and neck must again be remanded. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006 confirmed by 
objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(2)(ii).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, muscle and joint pain.  38 C.F.R. § 3.317(b), 
as amended by 68 Fed. Reg. 34539-543 (June 10, 2003) 
(emphasis added).

The veteran alleges that all of his joints began hurting 
while in the military and continued thereafter, progressively 
getting worse. His service medical records confirm complaints 
and treatment specifically for bilateral hip pain in March 
and June of 1992.  The veteran was diagnosed in December 
1992, while in active military service, with "chronic 
bilateral retropatellar pain syndrome."  In March 1995, 
moreover, the veteran was diagnosed with "Persian Gulf 
Syndrome" to include complaints of knee pains, shoulders, 
hips and low back for three years. 

The veteran additionally underwent a Persian Gulf Evaluation 
in January 1995 where the veteran was medically discharged 
primarily due to chronic left knee pain, diagnosed as 
synovitis. The evaluation, however, also noted his "other 
joint complaints" and diagnosed the veteran with 
"myofascial pain syndrome." Although his hips were not 
specifically mentioned in the January 1995 evaluation, the 
subsequent records in March 1995 indicate his "other joint 
complaints" include the veteran's hips. His service medical 
records also confirm complaints and treatment for both neck 
and lumbar spine pain, but no in-service diagnosis was ever 
rendered.

The post-service records contain numerous complaints of and 
evaluations for multiple joint pain.  During service, a 
rheumatologist concluded that he could not rule out 
seronegative spondyloarthropathy.  The VA examiner in August 
2004 concluded that it is at least as likely as not that the 
veteran has seronegative spondyloarthropathy, based on prior 
findings of synovitis of the knee and the presence of 
psoriasis.  It must be noted, however, that x-rays have not 
shown any involvement of the sacroiliac joint consistent with 
ankylosing spondylitis, and all tests, to include HLA-B27 
test, have been negative for the presence of a systemic 
inflammatory disease.

The Board cannot proceed at this point for the following 
reasons.  Considering the frequency and severity of the 
veteran's complaints of multiple joint pain over the past ten 
years, to include in-service evaluation of same, his 
complaints must be considered credible despite the lack of 
positive findings or abnormalities to account for those 
complaints.  The notation of seronegative spondyloarthropathy 
could, arguably, account for his joint complaints.  The VA 
examiner did not, however, indicate which of the claimed 
conditions - ankles, hips, hands, right knee, low back, and 
neck pains - are due to seronegative spondyloarthropathy, if 
such a condition is, in fact, present.  The VA examiner also 
did not render an opinion as to whether such a condition is 
related to any of the veteran's in-service complaints, 
especially in light of the in-service findings of the 
rheumatologist, or to the ultimate diagnosis of myofascial 
pain syndrome.  

As for the right knee claim, despite the in-service 
complaints of knee pain and diagnosis of "patella-femoral 
disorder, both knees" upon VA examination in November 1995, 
the veteran was in a motor vehicle accident (MVA) resulting 
in a right knee fracture in 1999, with subsequent surgery. 
The veteran underwent a VA examination most recently in 
August 2004 where the examiner diagnosed the veteran with 
"Post-traumatic arthritis of the right patella which is the 
result of a nonservice-related motor vehicle accident." In 
rendering his diagnosis and opinion, the examiner did not 
consider the veteran's in-service diagnosis and pre-MVA right 
knee complaints and treatment. It is unclear if the veteran, 
in addition to having post-traumatic arthritis, still has 
"patella-femoral disorder" or any knee condition related to 
his in-service complaints, diagnosis and treatment of his 
right knee. 

Given the in-service complaints and diagnoses and subsequent 
treatment, the veteran should be afforded a VA examination to 
ascertain whether the veteran has any condition that can be 
related to his in-service complaints, diagnosis and 
treatment. See Duenas v. Principi, 18 Vet. App. 512 (2004). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA Persian 
Gulf examination and a rheumatology 
examination.  

The claims folder, to include a copy of 
this opinion, must be provided to and 
reviewed by the examiners and the examiners 
should provide a complete rationale for any 
opinion given without resorting to 
speculation.

The examiners should review the record, 
with particular emphasis on the in-service 
complaints and evaluations, and the 2004 VA 
examination indicating the veteran likely 
has seronegative spondyloarthropathy.  
After examining the veteran and performing 
any necessary tests, the examiners should 
answer the following questions:

a)	Is a diagnosis of seronegative 
spondyloarthropathy appropriate in 
light of the negative lumbar spine x-
rays and negative HLA-B27 test?

b)	If a diagnosis of seronegative 
spondyloarthropathy is warranted, 
which of the veteran's joint pain 
complaints - ankles, hips, hands, 
right knee, low back and neck - are 
symptoms of that disorder?



c)	If a diagnosis of seronegative 
spondyloarthropathy is warranted, is 
it as likely as not that it is related 
to the veteran's in-service complaints 
or the in-service diagnoses, to 
include myofascial pain syndrome?

d)	If the veteran's low back pain is due 
to sacroiliitis, as the August 2004 VA 
examiner concluded, then is that 
condition as likely as not related to 
the veteran's in-service complaints of 
low back pain?

e)	For any complaints of joint pain that 
are not due to a diagnosed disorder, 
is it as likely as not that it is a 
manifestation of an undiagnosed 
illness related to the veteran's 
service in the Persian Gulf? 

It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

2. The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


